Citation Nr: 0517714	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for disc disease with degenerative changes 
of the lumbosacral spine.

2.  Entitlement to service connection for hypertension, to 
include as secondary to lumbosacral strain.

3.  Entitlement to service connection for psychiatric 
disability, to include as secondary to lumbosacral strain.

4.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.
 
This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA)

The veteran testified at hearings before the RO in March 1996 
and the undersigned Member of the Board sitting at the RO in 
March 1998.

In June 1998, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.

The issues of entitlement to service connection for 
hypertension, entitlement to service connection for 
psychiatric disability, and entitlement to higher rating for 
lumbosacral strain are addressed in the REMAND below.




FINDINGS OF FACT

1.  Service connection for disc disease with degenerative 
changes of the lumbosacral spine was denied in an unappealed 
rating decision in November 1993.

2.  None of the evidence received since the November 1993 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim for service connection for disc disease with 
degenerative changes of the lumbosacral spine.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and some of the 
implementing regulations are applicable to the veteran's 
claim to reopen.

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim. 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), the provisions of the rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.  The provisions implementing the VCAA 
are applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date. 66 Fed. Reg. 
45,620, 45,629.

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2003), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001. 66 Fed. Reg. 45,620, 
45,629. It does not apply to the appellant's claim to reopen, 
which was received before that date.

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA. The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable to any claim to reopen a finally decided claim 
received on or after the date of the rule's final 
publication, August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  
They are not applicable to the appellant's claim to reopen, 
which was received long before that date.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly by letter dated in July 2003, the veteran has 
been informed of the evidence and information necessary to 
substantiate her claim, the information required from her to 
enable the RO to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and the evidence that she should submit.  Although 
the RO has not specifically requested her to submit any 
pertinent evidence in her possession, it has informed her of 
the evidence that would be pertinent and requested her to 
submit such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records including the report 
of a VA examination.  The report of this examination along 
with the other evidence of record is sufficient to decide 
this claim.  The veteran has not referenced the existence of 
any available evidence pertinent to her claim to reopen that 
has not been associated with the claims folders.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the 
veteran's claim to reopen.  


Evidentiary Background

The veteran's service medical records show that she 
complained of low back pain in May 1972.  X-ray examination 
at that time revealed spina bifida occulta at S1.  The 
lumbosacral spine was otherwise normal in appearance without 
evidence of fracture or dislocation.  At a subsequent 
examination in June 1972, the veteran complained of back 
pain.  Examination revealed a straight spine.  The diagnosis 
was spina bifida occulta.  

The veteran was afforded a VA orthopedic examination in 
August 1976.  At that time, she reported a history of 
lumbosacral strain while performing heavy duty KP in basic 
training.  She related occasional recurrence of muscle spasm 
and pain in the lumbar area radiating up her back causing her 
to have headaches.  She denied any sphincter weakness and 
radiation to the lower extremities with coughing or sneezing.  
Her distress was localized in the lumbosacral area or the 
small of her back.  Examination revealed a normal lumbar 
lordosis with no particular erector spinae musculature spasm.  
No sensory radicular dermatome was elicited in the 
lumbosacral spine area.  The diagnosis was mild lumbosacral 
strain, recurrent.

By rating action in November 1976, the RO awarded service 
connection for the veteran's lumbosacral strain.  A 10 
percent disability evaluation was assigned.  

While no longer on active duty, the veteran received medical 
treatment from various military facilities as her husband was 
on active duty.  She was seen at a military medical facility 
for a sprained back during a lifting/pushing episode in May 
1979.  The diagnostic impression at the time was sprain and 
she was prescribed Valium and Tylenol #3.  

Similarly, outpatient treatment records from a VA medical 
facility and Ft. Leonard Wood, dated from September 1988 to 
April 1993, show treatment for low back pain including 
physical therapy.  CT scan in February 1993 revealed 
asymmetrical bulging of the L5-S1 disc on the right.  A small 
herniated disc could not be excluded and an MRI was 
recommended.  MRI revealed a herniated nucleus pulposus (HNP) 
at L4-5 with a questionable HNP at L5-S1. 

During treatment in April 1993, she reported that her back 
pain had increased quite dramatically after bending and 
pushing some articles during a "moving episode" in December 
1992.  She was unable to get out of bed for several days 
following this incident.  Despite experiencing some increase 
in motion with physical therapy, she still complained of pain 
in her lower back going down her knees and occasionally 
traveling into her ankles.  Walking or sitting for any long 
length of time tendered to increase her pain.  She had 
occasional numbness in a stocking distribution in both legs, 
but she denied any bowel or bladder complaints.  She was not 
able to bend more than 20 degrees without pain centered in 
the lower back.  She also had some pain in the area over the 
sacroiliac joint especially in the right.  She had some mild 
tenderness to palpation in the sciatic notch bilaterally and 
she also had some pain over the area of the greater 
trochanter of the hips.  She could extend to about 10 to 20 
degrees and left and right lateral flex to 20 to 30 degrees 
with some pain.  She had some pain with compression on her 
head, but she had no pain with rotation of her trunk with 
arms at her side.  She was able to heel walk bilaterally, but 
had some pain with toe hop bilaterally.  On seated 
examination, sensation in both lower extremities appeared to 
be intact, except over the lateral aspect of the right lower 
extremity.  She reported some decreased sensation in the 
lateral thigh and lateral calf.  Strength was 5 out of 5 
bilaterally.  She had a negative seated straight leg raise 
bilaterally.  On supine examination, she had pain in her back 
with straight leg raise above 60 degrees bilaterally.  She 
had some pain with lateral and AP compression on the pelvis.  
X-ray examination, while showing decreased disc space in the 
L4-5 level and slightly less so on the L5-S1 level, revealed 
no sign of spondylolisthesis or spondylolysis bilaterally.  
Some arthritic changes in the right sacroiliac joint were 
observed.  The assessment was lower back pain with 
degenerative changes of the lower spine and disc degeneration 
at L4-5 and L5-S1.  

The veteran complained of low back pain during a VA 
compensation and pension examination in April 1993.  She 
reported a history of 20 years of low back pain with a more 
recent history of falling and hitting her shoulder and hip 5 
years ago.  This accelerated her pain.  In December 1992, she 
woke up one morning with her back locked up.  MRI and a CT 
scan revealed two herniated discs and two deteriorated discs.  
She had difficulty sleeping, bending, sitting, and walking.  

The examiner noted that the veteran showed, "great signs of 
discomfort with the most minimal of palpation over the 
area."  She did not want to heel or toe stand.  She reported 
numbness in the lateral aspect of the right leg including the 
lateral aspect of the foot.  Straight leg raises were very 
difficult to assess accurately.  It was noted that when she 
was aware of the testing being performed she was able to 
straight leg raise on the right to 10 degrees with great 
pain.  However, when assessed in a sitting position with her 
legs straight out she displayed less pain.  Deep tendon 
reflexes were 2+ and symmetric in the Achilles and patellars.  
There was no evidence of muscular atrophy.  She walked with a 
cane and accompanied by her daughter.  She was taking 
Robaxin, Voltaren and blood pressure medication.  Forward 
flexion was to 24 degrees; backward extension was to 13 
degrees; left lateral flexion was to 18 degrees; right 
lateral flexion was to 15 degrees; rotation to the left was 
to 20 degrees; and rotation to the right was to 16 degrees.  
The assessment was low back pain with inconsistent 
examination for herniated disc.  X-ray examination revealed 
degenerative change at L4-5 with possible discogenic disease.

A May 1993 VA examination in connection with the veteran's 
claim for a clothing allowance revealed that palpation of the 
lower back indicated pain in the local area only.  She was 
able to fully flex her spine without difficulty as well as 
side bend without difficulty.  She wore a lace up corset with 
three metal stays on the back, but stated that this rose too 
high on her back and was uncomfortable.  She also reported 
that she had previously had a formed brace that had helped to 
decrease her pain and was more comfortable.  The assessment 
was chronic back pain secondary to back strain and 
inappropriate brace.  

Subsequent treatment records from Ft. Leonard Wood dated from 
May 1993 to September 1993 show continued complaints of low 
back pain and numbness.  

By rating action dated in November 1993, the RO denied 
service connection for a herniated lumbar disc with 
degenerative changes of the lumbosacral spine.  The RO also 
denied an increased evaluation for the veteran's service-
connected lumbar strain.  

Subsequent VA outpatient treatment records dated from August 
1994 to July 1995 show that the veteran continued with 
physical therapy for her back condition.  She had been 
prescribed a TENS unit for her pain.  An August 1994 VA 
physical therapy treatment record indicates that the veteran 
wore a back brace and used a single leg cane for ambulation.  
Examination revealed point tenderness at the L4-5 spinal 
process with decreased right lateral bending.  She had 20 
degrees of flexion with 0 degrees of extension.  She was 
neurologically intact with motor strength of 5 out of 5 and 
no sensory deficits despite complaints of right lateral 
anterior "numbness" extending to her foot.  It was noted 
that these complaints were not consistent with a radicular or 
peripheral distribution.  Sitting straight leg test was 
negative.  

MRI in November 1994 showed marked narrowing involving the 
L4-5 interspace.  This was most probably related to 
degenerative disc disease.  Additional MRI studies in January 
1995 showed a protrusion of L5-S1 into the right neural 
foramen with displacement of the dural sac and probable 
impingement on the right L5 root.  She also had narrowing of 
the disc at L4-5 with osteophytic changes and a bulging 
annulus at L3-4 without significant compromise of the spinal 
canal.  

In July 1995, the veteran submitted a claim for an increased 
rating for her service-connected lumbosacral strain.  
Thereafter, the RO issued a rating action also dated in July 
1995 that denied an increased rating.  

In August 1995, the veteran underwent a right L5-S1 
discectomy for a herniated nucleus pulposus.  Hospital 
records note that the entire disc was removed and the nerve 
root appeared to be somewhat mildly flattened due to the 
upward pressure from the bulging disc.  

A September 1995 statement from a VA physician indicates that 
the veteran had a herniated disc removed from her lumbar 
spine in August 1995.  It was noted that she should not lift 
any object weighing more than 5 pounds or stand or walk for 
any prolonged period of time.  An October 1995 statement 
indicates that the veteran had been advised not to return to 
work for three months.  

During VA spine examination in October 1995 the veteran 
reported multiple reinjuries to her back since service.  In 
August 1995, she underwent a discectomy at L5-S1 from which 
she had had no relief.  She reported pain mainly down her 
right leg, but the pain will go down her left leg as well.  
She reported some numbing of her right lower extremity 
following surgery which had not resolved.  She also reported 
numbness of all but the dorsal portion of her right thigh.  
The numbness extended to her knee and went no further.  She 
walked with a cane.  

Physical examination revealed that the veteran was, "very 
rediscount to performing any back maneuvers and had extreme 
pian with slightest movement of her back."  Range of motion 
was as follows:  forward flexion to 10 degrees and backward 
extension to 5 degrees.  She had no lateral motion or 
twisting motion.  A healing scar in the midline of her left 
back was noted.  There was also fairly significant weakness 
in the right lower extremity.  A reproducible decrease in 
sensation to light touch and pinprick in the right thigh was 
observed with intact sensation to light touch and pinprick in 
the calf and foot.  The impression was status post herniated 
nucleus pulposus with apparent paresthesias and nerve 
impairment.  Significant limitation of movement of the low 
back was also noted.

Subsequent treatment records in December 1995 show continued 
complaints of low back pain with numbness despite her 
surgery. 

In testimony before an RO hearing officer in March 1996, the 
veteran reported that during kitchen duty in basic training 
she injured her back.  She was the shortest member during 
training and she was put in a refrigerator cooler putting 
meat away weighing over 50 pounds.  While putting meat away 
over her head, she slipped on plastic egg crates that she was 
standing on and fell to the ground.  She reported that she 
was unconscious for 25 to 40 minutes before being found.  She 
was taken to the hospital and placed in traction for at least 
three weeks.  She was told that she had cracked a vertebrae 
and she was subsequently placed on limited duty.  She 
continued to complain of back problems during service.  At 
one point, she was referred for a psychiatric evaluation and 
was told that she had hypertension and that she should "get 
a grip on life."  She related painful motion with persistent 
muscle spasm in the lumbar area.  She also reported that her 
pain radiated into her lower extremities.  She had sleep 
disruption and used a back brace, TENS unit, heating pad, and 
a cane.  

At her hearing, the veteran submitted a January 1996 
statement from a VA neurosurgeon noting that spina bifida was 
not found during her August 1995 back surgery.  Similarly, 
she submitted statements from her foster mother and foster 
aunt noting that she had never had spina bifida or any other 
back condition prior to her military service.  

In March 1996, the veteran submitted a statement wherein she 
asked that her claims for service connection for "all back 
condition(s)" be reopened based upon trauma received in 
service in 1972.  

In December 1996, the RO determined that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim for service connection for disc disease with 
degenerative changes of the lumbosacral spine.  The veteran 
perfected an appeal of this decision.

The veteran underwent a private disability physical 
examination in January 1998.  It was noted that the veteran 
was able to ambulate without a cane, but needed the cane for 
reassurance.  She wore a back brace.  There was no tenderness 
to palpation of her back.  She had forward flexion to 10 
degrees with bilateral lateral flexion to 15 degrees.  She 
was unable to heel and toe walk or squat.  Her gait and 
station were steady and it was felt that assistive devices 
were not needed.  

At her March 1998 hearing before the Board, the veteran 
reported that she used several different back braces during 
different activities.  If she did not wear a brace, her back 
would lock up and she could not move.  She reported that she 
was sent to psychiatry during service after being told that 
there was nothing wrong with her back.  She reported that she 
had been told by a VA physician that her lumbosacral strain 
resulted in her herniated nucleus pulposus.  She reported 
that she had sustained no injury to her back following her 
active duty.  She noted that additional surgery was being 
contemplated.  She could not sleep at night due to pain.  She 
reported that her pain was increasing.  She also reported 
radiation of her pain into her legs with numbness and 
cramping in her right leg.  She had difficulty with motor 
control of her lower extremity and reported that she had 
fallen due to her knee locking or giving way.  She reported 
tingling in her leg and that it felt that her whole leg was 
asleep.  She noted that she had a post service injury in 
which she hit her hip and shoulder on the floor in the early 
1980s.  However, she reported that she did not hit her back 
at that time.  She received workman's compensation as a 
result of that injury

VA X-rays taken in August 1998 showed degenerative changes at 
the base of the lumbar spine, probably L4-5.  Similarly, VA 
MRI in September 1998 revealed postoperative changes at the 
L5 level.  She also had degenerative changes of multiple 
discs including L4-5 and L5-S1.  There was no evidence of 
recurrent or residual disc herniation or stenosis.  

The veteran was afforded a VA spine examination in December 
1998.  She complained of low back and right lower extremity 
pain and numbness.  Her back pain was increased with coughing 
or sneezing.  She complained of some constipation and bladder 
incontinence with coughing and sneezing.  The veteran stated 
that, as a result of her back pain, she had panic attacks, 
attacks of anxiety, and PTSD.  

Examination revealed a well developed, well nourished, 
slightly obese woman appearing her stated age.  She had a 
well healed midline incision scar over the lower lumbar and 
upper sacral region.  Slight tenderness to palpation just to 
the left of the midline scar was noted.  Marked limitation of 
motion of the back was noted as the veteran was only able to 
flex to about 10 to 15 degrees in all directions.  The 
examiner detected no evidence of muscle spasm.  The veteran's 
lumbosacral curve was normal and straight leg raise test was 
negative at 60 degrees on the left with pain at 40 degrees on 
the right.  The examiner noted that neurologic examination 
revealed limitation of motion of the back with brisk but 
normal reflexes and non-anatomical sensory findings in the 
right foot.  The examiner explained his classification of the 
non-anatomical findings by noting that it was inconceivable 
that the veteran could have total absence of position sense 
and vibratory sense in the big toe and totally normal 
findings at the ankle.  The examiner noted that the veteran 
had chronic low back pain, but he could not find any evidence 
at the present time of herniated nucleus pulposus.  

In June 1999, the RO forwarded the veteran's claims folder to 
a VA neurologist for a medical opinion.  The examiner 
reviewed the veteran's medical records and claims folder.  It 
was noted that the veteran had been diagnosed with spina 
bifida occulta with no evidence of degenerative joint disease 
during service in May 1972.  At that time, she was admitted 
to the hospital for treatment of low back strain.  X-rays in 
June 1972 were noted to be negative for degenerative joint 
disease.  Post service records documented a fall in 1987 in 
which she struck her back and hip region.  Degenerative joint 
disease at L4-5 was revealed by X-ray in April 1992.  MRI 
first revealed a herniated nucleus pulposus at L4-5 with 
questionable herniation at L5-S1 in 1993.  The examiner 
opined that the veteran's service-connected lumbar strain was 
not etiologically related to her current degenerative disc 
disease and degenerative joint disease.  Rather, it was at 
least as likely as not that the current degenerative changes 
are in part due to aging as well as the fall she sustained in 
1987.  

An August 1999 VA medical record notes that the VA physician 
that conducted the December 1998 examination concurred with 
the opinion proffered by the VA neurologist in June 1999.  
Specifically, he concurred that the veteran's lumbosacral 
strain in 1972 was unrelated to her later development of 
degenerative disc disease noted by MRI in 1993 and 1995.  It 
was at least as likely as not that her degenerative changes 
were due to a fall that occurred in 1987.

Subsequent VA medical records show continued treatment for 
psychiatric conditions and low back pain.  In October 2004, 
the veteran reported that bending over that morning had 
caused her back to go out.  This was the second time in the 
past 6 months that this had occurred.  Her pain shot down her 
right leg.  




Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holdings in 
Justus that the credibility of the evidence is to be presumed 
was not altered by the Federal Circuit decision in Hodge.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be established for disease or 
disability on a secondary basis if the disease or disability 
is proximately due to, or the result of, a service-connected 
disabilty.  38 C.F.R. § 3.310.

Analysis

Service connection for disc disease with degenerative changes 
of the lumbosacral spine was denied by rating action in 
November 1993 on the basis that the evidence showed that the 
disability was not incurred or aggravated in service or 
etiologically related to the veteran's service-connected 
lumbosacral strain.  As noted above, the evidence of record 
at the time of the November 1993 rating decision included 
service medical records, VA outpatient treatment records, and 
treatment records from Ft. Leonard Wood, Missouri.  The 
veteran was notified of this decision in November 1993; 
however, she did not appeal.  

As set forth above, the evidence received since the denial of 
the veteran's claim in November 1993 includes private and VA 
medical records, as well as various statements from the 
veteran linking her degenerative disc disease and 
degenerative joint disease of the lumbar spine to her active 
service and/or lumbosacral strain.  

The medical evidence added to the record is essentially 
cumulative in nature in that it continues to show the 
presence of the claimed disability many years following the 
veteran's discharge from service.  Moreover, none of the 
medical evidence added to the record since the prior denial 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim since it does not document 
the presence of the claimed disability during service or 
suggest that the disability is etiologically related to 
service or the veteran's service-connected lumbosacral 
strain.  Therefore, none of the medical evidence added to the 
record is new and material.

The veteran's current statements to the effect that her 
claimed disabilities were caused or worsened by service 
trauma are of no probative value since lay persons are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the veteran's statements are 
not otherwise of such significance that they must be 
considered to fairly decide the claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen a claim for service 
connection for disc disease with degenerative changes of the 
lumbosacral spine.


ORDER

New and material evidence not having been received, reopening 
of the claim of entitlement to service connection for disc 
disease with degenerative changes of the lumbosacral spine is 
denied.  


REMAND

After a review of the evidence, the Board is of the opinion 
that additional remand is required.  With regard to the 
veteran's claim for an increased rating for her service-
connected low back disability, the Board has determined that 
the report of a December 1998 examination is inadequate for 
rating purposes.  In this regard, the Board notes that the 
report indicates that the veteran had marked limitation of 
motion of the lumbar spine with no more that 10 to 15 degrees 
of motion in all directions of the lumbar spine.  While a 
subsequent addendum in August 1999 notes that the veteran had 
degenerative disc disease of the lumbosacral spine that was 
not related to the veteran's service-connected lumbosacral 
strain, neither the examination report nor the addendum 
distinguishes the manifestations of the lumbosacral strain 
from those of the degenerative disc disease.  On remand, the 
veteran should be afforded a new examination in order to 
ascertain the severity of the veteran's lumbosacral strain.   

With regard to the veteran's claims for service connection 
for a psychiatric disorder and hypertension as secondary to 
her lumbosacral strain, the Board notes that there is no 
opinion of record addressing the etiology of these conditions 
or the relationship, if any, between these disabilities and 
the veteran's service-connected lumbosacral strain.  On 
remand, the veteran should be afforded a VA examination 
addressing these disabilities.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in her 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of any psychiatric disorder, 
hypertension, and lumbosacral strain, or 
to provide the identifying information 
and any authorization necessary to enable 
the RO or the AMC to obtain such evidence 
on her behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request her to 
submit the outstanding evidence.

3.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by psychiatrist 
to determine the etiology of any 
currently present acquired psychiatric 
disorder.  The claims folders, to include 
a copy of this Remand, must be made 
available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

For any current psychiatric disability 
that is identified, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorder originated during active 
duty or is otherwise etiologically 
related to service or the veteran's 
service-connected lumbosacral strain, to 
include whether it was chronically 
worsened by the lumbosacral strain.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

4.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present 
hypertension.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should provide as to whether 
there is a 50 percent or better 
probability that the veteran's 
hypertension originated during active 
duty or is otherwise etiologically 
related to service or the veteran's 
service-connected lumbosacral strain, to 
include whether it was chronically 
worsened by the lumbosacral strain.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected lumbosacral strain.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folders must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology and functional impairment 
due to the veteran's service-connected 
lumbosacral strain.  If the examiner is 
unable to distinguish the manifestations 
of the veteran's service-connected 
lumbosacral strain from her nonservice-
connected degenerative disc disease, the 
examiner should so indicate on the 
examination report.  

Any indicated studies, including X-ray 
studies and range of motion testing in 
degrees, should be performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The examiner should specifically address 
whether there is localized tenderness, 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side or other 
abnormality of spinal contour; positive 
Goldthwaite's sign; abnormal mobility on 
forced motion, and/or guarding.  If 
guarding or muscle spasm is found, the 
examiner should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected lumbosacral 
strain on her ability to work.  

The rationale for all opinions expressed 
should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

7.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the veteran and her 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any ultimate outcome warranted.  The appellant need take no 
action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


